Citation Nr: 0523335	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-polio 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1964, 
and periods of service in the Naval Reserves ending in July 
1990.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has post-polio syndrome that was 
aggravated during his period of military service.  He also 
contends that his current low back disorder is the result of 
back injuries that he sustained during active service.  

A review of the claims folder shows that the veteran's 
medical records, for his period of active duty service from 
July 1962 to July 1964, are absent from the record.  In 
addition, the veteran has reported service in the Naval 
Reserves from 1961 to 1990, and he has submitted a July 1961 
Naval Reserve enlistment physical examination report. 
However, the record is absent for Naval Reserve medical 
records prior to 1972.  The aforementioned records, if 
available, should be obtained.    

As indicated previously, the record includes a Naval Reserve 
enlistment physical examination report that is dated in July 
1961.  The report reveals that the veteran had a medical 
history of childhood poliomyelitis, which indicates pre-
existing poliomyelitis.  It is not known whether the 
veteran's active duty entrance examination records, if any, 
include similar information regarding the veteran's childhood 
poliomyelitis, since they are not currently of record.  
However, with respect to pre-existing disabilities 38 U.S.C. 
§ 1153 provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in the pre-existing poliomyelitis 
during service.  In this regard, it is apparent that 
additional clinical data is necessary to address whether 
there was an increase in polio or its residuals during the 
veteran's period of service and if so whether it was due to 
the natural progress of the disorder. See also 38 C.F.R. 
§ 3.306.  

In consideration of the foregoing, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following:


1.  The RO should obtain the 
veteran's entire service medical 
records for his period of active 
service from July 1962 to July 1964, 
and associate those records with the 
claims folder.    

2.  The RO should obtain the 
veteran's Naval Reserve medical 
records prior to 1972, and associate 
those records with the claims 
folder.  

3.  The veteran should be afforded a 
VA neurological examination in 
connection with his post-polio 
syndrome disorder. Any medically 
necessary special tests and/or 
studies should be performed. It is 
imperative that the aforementioned 
development occur and then the 
claims file be made available to and 
be reviewed by the examiner in 
connection with the examination. 
After reviewing the claims file and 
examining the veteran, the examiner 
should offer detailed responses to 
the following:

 a) Did the veteran's polio disorder 
pre-exist his entry into service?

 b) If so, was there an increase in 
the severity of the pre-existing 
poliomyelitis disorder during 
service beyond the natural progress 
of the disease?  

4.  After completion of the above 
and any additional development 
deemed necessary by the RO, the RO 
should review the expanded record 
and determine whether service 
connection for a low back disorder 
and post-polio syndrome is 
warranted.  Unless the benefit 
sought is granted, the veteran and 
his representative should be 
furnished an appropriate 
supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




